Citation Nr: 1329266	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.

2.  Entitlement to service connection for sensory and 
neurological impairment, to include as secondary to 
degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depression.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to an effective date earlier than February 
1, 2008, for the grant of entitlement to service connection 
for PTSD with depression.

8.  Entitlement to a separate evaluation for depression 
secondary to degenerative disc disease.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970 and from September 1971 to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The procedural history in this case is complex, and the 
Board will outline the posture of each issue on appeal 
separately.

PTSD/depression

The Veteran first sought service connection for PTSD in July 
2000.  In April 2002, the RO denied the claim.  The Veteran 
failed to submit a timely notice of disagreement and the 
decision became final.  The RO continued the denial of the 
PTSD claim in June 2003 and November 2006.  The Veteran 
filed a notice of disagreement in February 2007 and the RO 
issued a statement of the case dated in April 2007.  The 
Veteran did not file a substantive appeal with this decision 
and it became final.  

The Veteran filed a subsequent claim for PTSD on February 1, 
2008, which was  denied in December 2008.  The Veteran 
submitted his disagreement in March 2009.  A statement of 
the case was in September 2009 and a substantive appeal was 
filed in November 2009.  In January 2010, the RO granted 
service connection for depression, evaluated as 50 percent 
disabling effective December 4, 2009.  In September 2010, 
the Board reopened and granted entitlement to service 
connection for PTSD, which was effectuated in an October 
2010 RO decision that combined his service-connected PTSD 
and depression into one service-connected disorder, PTSD 
with depression, evaluated as 50 percent disabling.  In a 
statement submitted in November 2010, the Veteran disagreed 
with the evaluation for service-connected PTSD with 
depression, the effective date for the grant of service 
connection for PTSD, and the decision to combine the 
Veteran's psychiatric claims into one service-connected 
disability.  The RO issued a statement of the case in 
February 2011 and the Veteran submitted a substantive appeal 
on this issue in April 2011.  

Skin Disorder of the feet

The Veteran first sought service connection for a skin rash 
of the feet (claimed as a "foot problem") in July 2000.  The 
claim was denied in April 2002 in an unappealed rating 
action.  In February 2008, the Veteran sought to reopen the 
claim, and this petition was denied in a December 2008 
rating decision.  An appeal on this issue was perfected with 
the submission of a VA Form 9 in November 2009.

Lumbar spine

The Veteran's degenerative joint disease of the 
thoracolumbar spine, earlier characterized as lumbar back 
pain, was granted in an April 2002 rating decision.  A 10 
percent evaluation was assigned.  The Veteran did not appeal 
that initial evaluation.  

In November 2006, the 10 percent rating for the Veteran's 
lumbar spine disability was continued.  The Veteran filed a 
notice of disagreement dated in February 2007, and the RO 
issued a statement of the case dated in April 2007.  In May 
2007, the RO denied service connection for a disability of 
the thoracic spine.  In August 2007 the Veteran submitted a 
communication that was labeled as a notice of disagreement 
as to the denial of service connection for a thoracic spine 
disability.  However, that letter actually expressed 
disagreement with the rating assigned for service-connected 
the lumbar spine disability.  As this document was received 
within one year of the November 2006 action denying an 
increased rating, it will be accepted as a substantive 
appeal on that issue.  The matter came before the Board in 
August 2010 and was remanded at that time.

Sensory and Neurologic Impairment

In February 2009, the RO denied entitlement to service 
connection for sensory and neurological impairment.  The 
Veteran filed a notice of disagreement dated in March 2009 
and the RO issued a statement of the case dated in October 
2009.  The Veteran filed a substantive appeal in December 
2009.  The matter came before the Board in August 2010 and 
was remanded at that time.

TDIU

In December 2008, the RO denied entitlement to individual 
unemployability.  The Veteran filed a notice of disagreement 
dated in March 2009 and the RO issued a statement of the 
case dated in September 2009.  A substantive appeal was 
filed in November 2009.  The matter was remanded by the 
Board in September 2010.

Diabetes mellitus

In April 2012, the RO granted entitlement to service 
connection for diabetes mellitus type II with erectile 
dysfunction and evaluation the condition as 20 percent 
disabling.  The Veteran filed a notice of disagreement with 
the evaluation dated in June 2012 and the RO issued a 
statement of the case dated in October 2012.  The Veteran 
filed a substantive appeal dated in December 2012.  In April 
2012, the RO also granted entitlement to service connection 
for peripheral neuropathy of the right and left lower 
extremities as secondary to service-connected diabetes 
mellitus.   

In September 2010, the Board reopened and granted 
entitlement to service connection for PTSD and denied 
entitlement to a higher evaluation for bilateral hearing 
loss.  The claims of new and material evidence for a skin 
disorder of the feet, an evaluation in excess of 10 percent 
for degenerative disc disease of the thoracolumbar spine, 
service connection for sensory and neurological impairment, 
to include as secondary to degenerative disc disease of the 
thoracolumbar spine, and individual unemployability were 
remanded for further development.
 
All issues on appeal

In January 2013, the issues of new and material evidence for 
a skin disorder of the feet, service connection for sensory 
and neurological impairment, an evaluation in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine, an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depression, 
entitlement to individual unemployability, entitlement to an 
effective date earlier than February 1, 2008, for the grant 
of entitlement to service connection for PTSD with 
depression, and entitlement to a separate evaluation for 
depression secondary to degenerative disc disease, were 
remanded so that the Veteran may be afforded an opportunity 
testify before the Board.

Since the issuance of the most recent supplemental 
statements of the case addressing the issues in this case, 
the Veteran submitted medical evidence relevant to his 
claims.  This evidence was accompanied by a waiver of 
initial RO consideration.  This evidence will be reviewed by 
the Board when considering the Veteran's claims.

Here, the Veteran has claimed entitlement to a separate 
evaluation for depression.  Service connection is in effect 
for PTSD with depression.  In this regard, the Board notes 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009). 

The Veteran's increased rating claims remain in controversy 
because the ratings remain less than the maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the physical claims 
file, the Veteran also has a Virtual VA paperless claims 
file, which is a highly secured electronic repository that 
is used to store and review documents involved in the claims 
process.  The Board has reviewed the contents of the 
paperless file as well as the Veteran's claims file and will 
proceed with review of the claims based upon all relevant 
evidence.  

The issues of entitlement to higher evaluations for service-
connected degenerative disc disease of the thoracolumbar 
spine and PTSD with depression, service connection for 
sensory and neurological impairment, to include as secondary 
to degenerative disc disease of the thoracolumbar spine, a 
separate evaluation for depression, and individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2013 testimony before the Board, the Veteran 
indicated that he wished to withdraw his application to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.

2.  In April 2002, the RO denied entitlement to service 
connection for PTSD; the Veteran failed to submit a timely 
notice of disagreement and the decision became final; the RO 
continued the denial of the claim, citing no new and 
material evidence, in June 2003 and November 2006; the 
Veteran filed a notice of disagreement in February 2007 and 
the RO issued a statement of the case dated in April 2007; 
the Veteran did not file a substantive appeal with this 
decision and it became final.  

3.  On February 1, 2008, the Veteran filed a request to 
reopen the previously denied claim for service connection 
for PTSD and, upon review of additional probative evidence, 
the Board, in September 2010, reopened the claim and granted 
service connection.  In an October 2010 rating decision, the 
RO implemented the award, assigning an effective date of 
February 1, 2008.  

4.  In February 2009, subsequent to the last final denial of 
the PTSD claim, official service records were received that 
are relevant to the claim.

5.  Type II diabetes mellitus is currently treated and 
controlled through insulin medication and a restricted diet, 
but does not require regulation of physical activities as 
part of its medical management.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran (or his or her representative) concerning the 
issue of claim of new and material evidence for a skin 
disorder of the feet, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 
20.202, 20.204 (2012).

2.  The criteria for an effective date of July 21, 2000, for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.158, 3.400 (2012).

3.  The criteria for an evaluation in excess of 20 percent 
for Type II diabetes mellitus have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2012).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 
20.204.

In this case, in May 2013 testimony before the Board, the 
Veteran indicated that he wished to withdraw his application 
to reopen a claim of entitlement to service connection for a 
skin disorder of the feet.

Based on the foregoing, the Board finds that there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it is dismissed.

II.  VCAA.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including the 
degree of disability and the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Veteran's diabetes mellitus claim arises from an appeal 
of an initial evaluation following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, and additional notice 
is not required as any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA as to 
this issue.

Similarly, with respect to the effective date claim, VA's 
General Counsel has held that no additional VCAA notice is 
required in this circumstance, as it is deemed a downstream 
issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
The Board is bound by the General Counsel's opinion, as the 
Chief Legal Officer of the Department.  38 U.S.C.A. § 
7104(c).  Instead of issuing an additional VCAA notice 
letter in this situation concerning the downstream earlier-
effective-date claims, the provisions of 38 U.S.C.A. § 
7105(d) require VA to issue a statement of the case (SOC) if 
the disagreement is not resolved.  And since the RO issued a 
SOC addressing the downstream effective-date claim, which 
included citation to the applicable statutes and regulations 
and a discussion of the reasons and bases for not assigning 
an effective date earlier than February 1, 2008, for the 
increased rating, no further notice is required.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. 
Principi, 17 Vet. App. 195 (2003).

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, his statements in support of the claim are of 
record, including testimony provided at a May 2013 before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Further regarding the duty to assist, in May 2013, the 
Veteran, accompanied by his representative, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of these proceedings has been 
associated with the Veteran's virtual claims file.   
Concerning the hearing, in Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) 
requires that the individual who chairs a hearing must fully 
explain the issues and suggest the submission of evidence 
that may have been overlooked.  In the present case, the 
undersigned fully identified the issues on appeal and asked 
specific questions directed at identifying any pertinent 
evidence not currently associated with the claims folder 
that might have been overlooked or was outstanding and might 
substantiate the claim currently on appeal.  Additionally, 
neither the Veteran nor his representative has asserted that 
VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board 
hearing.  As such, the Board finds that, consistent with 
Bryant, there is compliance with the duties set forth in 
38 C.F.R. § 3.103(c)(2).

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Earlier effective date for the grant of service 
connection for PTSD.

An effective date of February 1, 2008, is currently in 
effect for the award of service connection for PTSD.  In 
written and oral statements in support of his claim, the 
Veteran has argued that July 14, 2000, when he initially 
applied for service connection, is the more appropriate date 
for his award.  

The Veteran originally filed a claim of service connection 
for PTSD in a statement received at the RO on July 21, 2000.  
In April 2002, the RO denied the claim.  The Veteran failed 
to submit a timely notice of disagreement and the decision 
became final.  The RO continued the denial of the claim, 
citing no new and material evidence, in June 2003 and 
November 2006.  The Veteran filed a notice of disagreement 
in February 2007 and the RO issued a statement of the case 
dated in April 2007.  A substantive appeal was not filed and 
the decision became final.  

The Veteran filed a subsequent claim of service connection 
for PTSD on February 1, 2008.  The RO again denied the claim 
in December 2008 and the Veteran submitted his disagreement 
in March 2009.  The RO issued a statement of the case in 
September 2009 and the Veteran filed his substantive appeal 
in November 2009.  In September 2010, the Board reopened and 
granted entitlement to service connection for PTSD.  

If the Veteran filed a claim of service connection for the 
disability at issue within one year of his separation from 
service, and the claim is granted, then he is entitled to an 
effective date retroactive to the day following his 
discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

In this case, the Veteran, who served on active duty in the 
military from January 1968 to December 1970 and from 
September 1971 to March 1973, did not file a claim of 
service connection for PTSD within one year of his discharge 
from service and has not alleged otherwise.  

If a claim (once filed) is denied and not timely appealed, 
then the earliest possible effective date is the date on 
which a petition is filed to reopen the claim on the basis 
of new and material evidence.  The proper effective date for 
new and material evidence other than service treatment 
records received after a final disallowance is the date of 
receipt of the claim to reopen or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 
3.400(q)(2), 3.400(r).

Further concerning effective dates for reopened claims, the 
Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim.  The 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim.  See Sears v. 
Principi, 16 Vet. App. 244, 248 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding that the 
plain meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the Veteran "first 
sought to reopen his claim").

As noted above, based on the procedural history detailed 
above, the effective date of February 1, 2008, representing 
the date that the Veteran filed the request to reopen the 
previously denied claim, would generally be the appropriate 
date for assignment of the award of service connection.  In 
this case, however, an exception applies.

Since the time of the last final denial in November 2006, 
the Veteran's service records were added to the file.  This 
occurred in February 2009.  In this regard, 
pursuant to 38 C.F.R. § 3.156(c)(1), "if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA 
will reconsider the claim."  Additionally, "[a]n award made 
based all or in part on the records identified in paragraph 
(c)(1) of this section is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later..."  38 C.F.R. § 3.156(c)(3).  

Here, the service treatment records include a report of 
medical history associated with the Veteran's discharge 
(although the date is difficult to read, it appears to have 
been conducted in 1973).  That report reflects complaints of 
depression/excessive worry and frequent trouble sleeping.  
Thus, the service records are found to be relevant to the 
instant claim.  While it is true that the Board in September 
2010 did not rely on those records in reopening and granting 
the claim of PTSD, this is beside the point.  Indeed, had 
those records been available when the Veteran had pursued 
his prior claims, the outcome could have been impacted by 
such evidence.  

The Board notes that revisions were made to 38 C.F.R. 
§ 3.156(c) and 3.400(q), effective on October 6, 2006.  
38 C.F.R. § 3.156(c) was revised to establish clearer rules 
regarding reconsideration of decisions on the basis of newly 
discovered service department records.  The substance of 
38 C.F.R. § 3.400(q)(2) is now included in the revised § 
3.156(c).  Prior to the revision, § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) 
and (2) without substantive change.  See 70 Fed. Reg. 35388 
(2005).  The Board finds that under either version of 
38 C.F.R. § 3.156(c), an earlier effective date is 
warranted.  Thus, an exception to the general rule applies 
here, and the effective date of July 21, 2000, the date of 
the RO's receipt of the Veteran's original claim for PTSD is 
hereby awarded.  

It is recognized that the Veteran requested an effective 
date of July 14, 2000, representing the day he filled out 
and signed the application for benefits- however, that 
application is clearly date-stamped as received by VA on 
July 21, 2000, and thus that date is controlling.  

Finally, at the May 2013 hearing, the Veteran's 
representative raised a contention of CUE in the initial 
April 2002 rating decision.  However, the instant decision 
has the effect of undoing the finality of the decision.  
Accordingly, such CUE claim is now deemed moot.  

In sum, based on the submission of relevant service records, 
pursuant to 38 C.F.R. § 3.156(c), an earlier effective date 
of July 21, 2000, for the award of service connection for 
PTSD is granted.  There is no support for an earlier-still 
effective date, nor has the Veteran contended that an award 
of service connection prior to July 2000 is warranted.

IV.  Increased rating for diabetes mellitus type II.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. 
§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991). 
 
If the disability more closely approximates the criteria for 
the higher of two ratings, the higher rating will be 
assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will 
show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and coordination of rating with 
impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  
 
The Veteran's service-connected Type II diabetes mellitus 
with erectile dysfunction is currently rated 20 percent 
disabling under the criteria contained in 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 20 percent evaluation contemplates 
diabetes mellitus requiring insulin and restricted diet; or 
oral hypoglycemic agent and restricted diet. The next higher 
rating of 40 percent requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913. 
 
For the reasons set forth below, the Board finds that the 
criteria for a rating in excess of 20 percent have not been 
met in this case. 

The medical evidence in this case consists of outpatient 
treatment records, a VA examination dated in February 2012, 
and the Veteran's testimony before the Board in May 2013.  
The Veteran has been prescribed insulin and oral medical, 
and has been placed on a regulated diet.  The evidence does 
not indicate, however, that the Veteran's diabetes mellitus 
is treated with a regulation of activities.  

Applying the facts of the case to the applicable rating 
schedule, the Board finds that the Veteran's Type II 
diabetes mellitus is manifested throughout the entire 
appellate period by impairment that does not meet the 
criteria for an evaluation greater than 20 percent under 
Diagnostic Code 7913.  Although he requires insulin and a 
restricted diet to control his diabetes, the objective 
medical evidence does not demonstrate that he requires 
regulation of his physical activities as part of medical 
management of his diabetes mellitus, as contemplated in the 
criteria for a 40 percent evaluation under Diagnostic Code 
7913.  His claim for a rating increase above 20  percent for 
Type II diabetes mellitus must therefore be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to this issue, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether additional staged 
ratings under Fenderson, supra, are appropriate; however, 
the Board finds that his symptomatology was stable 
throughout the appeal period.  Therefore, assigning staged 
ratings for such disability is not warranted. 

In addition, with respect to the Veteran's claim, the Board 
has also considered the statements that his disability is 
worse than evaluated.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through the senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability for his condition, according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  Such competent evidence concerning the nature and 
extent of the Veteran's disability has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which the disability is evaluated.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the Veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  Indeed, the schedule provides an 
assignment in excess of the Veteran's present 20 percent 
rating, but the criteria associated with that higher 
evaluation have not been demonstrated.  As such, an 
extraschedular evaluation is not for application.  See 
38 C.F.R. § 3.321; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen a claim of entitlement to service 
connection for a skin disorder of the feet is dismissed.

An effective date of July 21, 2000, for the award of service 
connection for PTSD is granted.

An initial evaluation in excess of 20 percent for diabetes 
mellitus type II is denied. 


REMAND

Regarding the remaining issues on appeal, additional 
development is required.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the 
Veteran's remaining claims so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the claim for a higher evaluation for 
service-connected PTSD with depression, the Board notes that 
the last examination for this disorder is dated in December 
2009, nearly four years ago.  The file contains evidence 
suggesting that the disorder has worsened since that time.  
Furthermore, as the Veteran is also seeking a separate award 
of service connection for depression (as distinguished from 
his PTSD), an examiner must consider whether the two 
disorders have completely overlapping symptoms or rather 
have distinct and separate manifestations.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Regarding the lumbar spine claim, the last examination was 
performed in November 2009.  The Board thus finds that a new 
examination would be helpful in order to record accurate 
findings regarding his current level of severity.  Moreover, 
the Veteran also claims that he has a sensory and 
neurological disability related to his degenerative disc 
disease.  He has testified that his legs hurt, that he has 
pain that shoots down the back of both legs (left worse than 
right) and that he has numbness on the top of his left leg. 
(Tr. At 34-35).  In this regard, the Board notes that 
service connection has been granted for peripheral 
neuropathy of the left and right lower extremities secondary 
to service-connected diabetes mellitus type II.  Thus, the 
examiner must also determine whether 
the Veteran has any neurological disability apart from the 
service-connected peripheral neuropathy, that is due to his 
service-connected back disability.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Finally, with respect to the Veteran's individual 
unemployability claim, total disability will be considered 
to exist where there is impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340; 4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
Id.

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability 
or disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have 
on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran has met the schedular percentage 
criteria for a total disability rating based on individual 
unemployability.  In addition, the record shows that he is 
currently unemployed and has testified that his service-
connected disabilities, to include his back disability and 
his PTSD, were among the causes of his termination of 
employment.  As such, the Veteran should be afforded a VA 
examination in order to determine whether he is currently 
unemployable due to his service-connected disabilities. 

Upon remand, updated medical should be associated with the 
claims file, including updated treatment records from VA.  
The Veteran should be afforded an opportunity to submit 
additional medical evidence relevant to his claim that may 
not be associated with the claims file.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
identified outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the 
Veteran and request that he identify all 
VA and non-VA healthcare providers that 
have treated him since service for his 
claimed disabilities.  This should include 
updated treatment records from VA.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran should be afforded a VA 
examination in order to assess the current 
nature and severity of his service-
connected degenerative disc disease of the 
thoracolumbar spine.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination. The examiner must state that 
the examination report that the claims 
file was reviewed. 

The examiner should conduct complete range of 
motion studies and discuss the presence or 
absence of any weakened movement, including 
weakened movement against varying resistance, 
excess fatigability with use, incoordination, 
painful motion, pain with use, and provide an 
opinion as to how these factors result in any 
limitation of motion.  The examiner should 
also indicate whether pain affects some 
aspect of the normal working movements of the 
body, such as excursion, strength, speed, 
coordination, and endurance.

If the Veteran describes flare-ups of pain, 
the examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of additional 
degrees of limitation of motion during the 
flare-ups.

The examiner should also state whether the 
Veteran has had any prostrating attacks in 
the last 12 months, whether the back 
disability causes radiculopathy in either 
lower extremity and, if so, whether such 
radiculopathy best characterized as 
incomplete and mild paralysis, incomplete and 
moderate paralysis, incomplete and moderately 
severe paralysis, incomplete and severe 
paralysis, or complete paralysis.  In this 
regard, the examiner should specifically 
comment on whether the Veteran has any 
neurological disability not related to (with 
separate symptomatology from) the service-
connected peripheral neuropathy, that is 
caused by, secondary to, or aggravated (made 
permanently worse beyond its natural 
progession) by his service-connected back 
disability.

The examiner should also indicate the effect 
the disability has, if any, on the Veteran's 
current level of occupational impairment.  
Specifically, the examiner should render an 
opinion as to whether the service-connected 
disability causes marked interference with 
employment, or the need for frequent periods 
of hospitalization.

A complete rationale for all opinions 
expressed must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation. 

3.  Afford the Veteran a VA examination in 
order to assess the current severity of 
his PTSD. The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must note in the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The examination report should include a 
description of the Veteran's symptoms, 
clinical findings and associated social 
and industrial impairment that has been 
and is attributed to his service-connected 
PTSD  with depression.  In providing the 
requested medical opinions, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating mental disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411, should assign 
a Global Assessment of Functioning score, 
and should explain the meaning of the 
numerical score assigned to the Veteran's 
PTSD.  The examiner should specifically 
comment on and list all of the Veteran's 
symptoms related to his service-connected 
PTSD, not just those set forth in the 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, and make a 
determination as to his level of 
occupational and social impairment based 
on all of his PTSD symptoms.  

In addition, the examiner is asked to 
specifically state whether there are 
separate symptoms related to depression as 
secondary to service-connected 
disabilities (specifically the service-
connected back disability) that are not a 
part of his PTSD symptomatology and, if 
so, state what they are and their severity 
under the criteria used for evaluating 
psychiatric  disorders.  

All findings should be reported in detail 
accompanied by a complete rationale.  The 
examiner should ensure that all testing 
deemed necessary is accomplished to assess 
the appellant's employment history, 
educational background, and day-to-day 
functioning.  The examiner should also 
render an opinion as to whether the 
service-connected disability causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  

A complete rationale for all opinions 
expressed must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation. 

4.  After all outstanding records have 
been associated with the claims file, the 
Veteran should be scheduled for an 
appropriate VA examination in order to 
determine the combined impact that his 
service-connected disabilities have on his 
employability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
is specifically directed to read the 
Veteran's statements and testimony before 
the Board.

After examining the Veteran, the examiner 
should (a) comment generally on the 
functional and industrial impairment 
caused by his service-connected PTSD with 
depression, lumbar spine disability, 
hearing loss, and tinnitus and (b) 
indicate whether, without consideration of 
his age or nonservice-connected 
disabilities, the Veteran's service-
connected disabilities prevent him from 
securing and following a substantially 
gainful occupation.

Opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and 
sound medical principles.  The examiner 
should note that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether he can find 
employment.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report. 

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


